 



EXHIBIT 10.20(e)
FINAL 401(k)/401(m) REGULATIONS AMENDMENT
ARTICLE I
PREAMBLE

1.1   Adoption and effective date of amendment. The sponsor adopts this
Amendment to the Plan to reflect certain provisions of the Final Regulations
under Code Sections 401(k) and 401(m) that were published on December 29, 2004
(hereinafter referred to as the “Final 401(k) Regulations”). The sponsor intends
this Amendment as good faith compliance with the requirements of these
provisions. This Amendment shall be effective with respect to Plan Years
beginning after December 31, 2005 unless the Employer otherwise elects in
Section 2.1 below.   1.2   Supersession of inconsistent provisions. This
Amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Amendment.   1.3  
Application of provisions. Certain provisions of this Amendment relate to
elective deferrals of a 401(k) plan; if the Plan to which this Amendment relates
is not a 401(k) plan, then those provisions of this Amendment do not apply.
Certain provisions of this Amendment relate to matching contributions and /or
after-tax employee contributions subject to Code Section 401(m); if the Plan to
which this Amendment relates is not subject to Code Section 401(m), then those
provisions of this Amendment do not apply.   1.4   Adoption by prototype
sponsor. Except as otherwise provided herein, pursuant to the provisions of the
Plan and Section 5.01 of Revenue Procedure 2005-16, the sponsor hereby adopts
this Amendment on behalf of all adopting employers.

ARTICLE II
EMPLOYER ELECTIONS

2.1   Effective Date. This Amendment is effective, and the Plan shall implement
the provisions of the Final 401(k) Regulations, with respect to Plan Years
beginning after December 31, 2005 unless the Employer elects an earlier
effective date in either a or b:

  a.   o The Amendment is effective and the Final 401(k) Regulations apply to
Plan Years beginning after December 31, 2004 (2005 and subsequent Plan Years).  
  b.   o The Amendment is effective and the Final 401(k) Regulations apply to
Plan Years ending after December 29, 2004 (2004 and subsequent Plan Years).

2.2   ACP Test Safe Harbor. Unless otherwise selected below, if this Plan uses
the ADP Test Safe Harbor provisions, then the provisions of Amendment
Section 9.2(a) apply and all matching contributions under the Plan will be
applied without regard to any allocation conditions except as provided in that
Section.

  a.   o The provisions of Amendment Section 9.2(b) apply. The allocation
conditions applicable to matching contributions under the Plan continue to apply
(if selected, the Plan is not an ACP Test Safe Harbor Plan).

© 2006

1



--------------------------------------------------------------------------------



 



  b.   o The provisions of Amendment Section 9.2 (c) apply. All matching
contributions under the Plan will be applied without regard to any allocation
conditions as of the effective date of this Amendment.

ARTICLE III
GENERAL RULES

3.1   Deferral elections. A cash or deferred arrangement (“CODA”) is an
arrangement under which eligible Employees may make elective deferral elections.
Such elections cannot relate to compensation that is currently available prior
to the adoption or effective date of the CODA. In addition, except for
occasional, bona fide administrative considerations, contributions made pursuant
to such an election cannot precede the earlier of (1) the performance of
services relating to the contribution and (2) when the compensation that is
subject to the election would be currently available to the Employee in the
absence of an election to defer.   3.2   Vesting provisions. Elective
Contributions are always fully vested and nonforfeitable. The Plan shall
disregard Elective Contributions in applying the vesting provisions of the Plan
to other contributions or benefits under Code Section 411(a)(2). However, the
Plan shall otherwise take a participant’s Elective Contributions into account in
determining the Participant’s vested benefits under the Plan. Thus, for example,
the Plan shall take Elective Contributions into account in determining whether a
Participant has a nonforfeitable right to contributions under the Plan for
purposes of forfeitures, and for applying provisions permitting the repayment of
distributions to have forfeited amounts restored, and the provisions of Code
Sections 410(a)(5)(D)(iii) and 411(a)(6)(D)(iii) permitting a plan to disregard
certain service completed prior to breaks-in-service (sometimes referred to as
“the rule of parity”).

ARTICLE IV
HARDSHIP DISTRIBUTIONS

4.1   Applicability. The provisions of this Article IV apply if the Plan
provides for hardship distributions upon satisfaction of the deemed immediate
and heavy financial need standards set forth in
Regulation Section 1.401(k)-1(d)(2)(iv)(A) as in effect prior to the issuance of
the Final 401(k) Regulations.   4.2   Hardship events. A distribution under the
Plan is hereby deemed to be on account of an immediate and heavy financial need
of an Employee if the distribution is for one of the following or any other item
permitted under Regulation Section 1.401(k)-1(d)(3)(iii)(B):

  (a)   Expenses for (or necessary to obtain) medical care that would be
deductible under Code Section 213(d) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income);     (b)   Costs directly related
to the purchase of a principal residence for the Employee (excluding mortgage
payments);     (c)   Payment of tuition, related educational fees, and room and
board expenses, for up to the next twelve (12) months of post-secondary
education for the Employee, the Employee’s spouse, children, or dependents (as
defined in Code Section 152, and, for taxable years beginning on or after
January 1, 2005, without regard to Code Section 152(b)(1), (b)(2), and
(d)(1)(B));

© 2006

2



--------------------------------------------------------------------------------



 



  (d)   Payments necessary to prevent the eviction of the Employee from the
Employee’s principal residence or foreclosure on the mortgage on that residence;
    (e)   Payments for burial or funeral expenses for the Employee’s deceased
parent, spouse, children or dependents (as defined in Code Section 152, and, for
taxable years beginning on or after January 1, 2005, without regard to Code
Section 152(d)(1)(B)); or     (f)   Expenses for the repair of damage to the
Employee’s principal residence that would qualify for the casualty deduction
under Code Section 165 (determined without regard to whether the loss exceeds
10% of adjusted gross income).

4.3   Reduction of Code Section 402(g) limit following hardship distribution. If
the Plan provides for hardship distributions upon satisfaction of the safe
harbor standards set forth in Regulation Sections 1.401(k)-1(d)(3)(iii)(B)
(deemed immediate and heavy financial need) and 1.401(k)-1(d)(3)(iv)(E) (deemed
necessary to satisfy immediate need), then there shall be no reduction in the
maximum amount of elective deferrals that a Participant may make pursuant to
Code Section 402(g) solely because of a hardship distribution made by this Plan
or any other plan of the Employer.

ARTICLE V
ACTUAL DEFERRAL PERCENTAGE (ADP) TEST

5.1   Targeted contribution limit. Qualified Nonelective Contributions (as
defined in Regulation Section 1.401(k)-6) cannot be taken into account in
determining the Actual Deferral Ratio (ADR) for a Plan Year for a Non-Highly
Compensated Employee (NHCE) to the extent such contributions exceed the product
of that NHCE’s Code Section 414(s) compensation and the greater of five percent
(5%) or two (2) times the Plan’s “representative contribution rate.” Any
Qualified Nonelective Contribution taken into account under an Actual
Contribution Percentage (ACP) test under Regulation Section 1.401(m)-2(a)(6)
(including the determination of the representative contribution rate for
purposes of Regulation Section 1.401(m)-2(a)(6)(v)(B)), is not permitted to be
taken into account for purposes of this Section (including the determination of
the “representative contribution rate” under this Section). For purposes of this
Section:

  (a)   The Plan’s “representative contribution rate” is the lowest “applicable
contribution rate” of any eligible NHCE among a group of eligible NHCEs that
consists of half of all eligible NHCEs for the Plan Year (or, if greater, the
lowest “applicable contribution rate” of any eligible NHCE who is in the group
of all eligible NHCEs for the Plan Year and who is employed by the Employer on
the last day of the Plan Year), and     (b)   The “applicable contribution rate”
for an eligible NHCE is the sum of the Qualified Matching Contributions (as
defined in Regulation Section 1.401(k)-6) taken into account in determining the
ADR for the eligible NHCE for the Plan Year and the Qualified Nonelective
Contributions made for the eligible NHCE for the Plan Year, divided by the
eligible NHCE’s Code Section 414(s) compensation for the same period.

Notwithstanding the above, Qualified Nonelective Contributions that are made in
connection with an Employer’s obligation to pay prevailing wages under the
Davis-Bacon Act (46 Stat. 1494), Public Law 71-798, Service Contract Act of 1965
(79 Stat. 1965), Public Law 89-286, or similar
© 2006

3



--------------------------------------------------------------------------------



 



legislation can be taken into account for a Plan Year for an NHCE to the extent
such contributions do not exceed 10 percent (10%) of that NHCE’s Code Section
414(s) compensation.
Qualified Matching Contributions may only be used to calculate an ADR to the
extent that such Qualified Matching Contributions are matching contributions
that are not precluded from being taken into account under the ACP test for the
Plan Year under the rules of Regulation Section 1.401(m)-2(a)(5)(ii) and as set
forth in Section 7.1.

5.2   Limitation on QNECs and QMACs. Qualified Nonelective Contributions and
Qualified Matching Contributions cannot be taken into account to determine an
ADR to the extent such contributions are taken into account for purposes of
satisfying any other ADP test, any ACP test, or the requirements of
Regulation Section 1.401(k)-3, 1.401(m)-3, or 1.401(k)-4. Thus, for example,
matching contributions that are made pursuant to
Regulation Section 1.401(k)-3(c) cannot be taken into account under the ADP
test. Similarly, if a plan switches from the current year testing method to the
prior year testing method pursuant to Regulation Section 1.401(k)-2(c),
Qualified Nonelective Contributions that are taken into account under the
current year testing method for a year may not be taken into account under the
prior year testing method for the next year.   5.3   ADR of HCE if multiple
plans. The Actual Deferral Ratio (ADR) of any Participant who is a Highly
Compensated Employee (HCE) for the Plan Year and who is eligible to have
Elective Contributions (as defined in Regulation Section 1.401(k)-6) (and
Qualified Nonelective Contributions and/or Qualified Matching Contributions, if
treated as Elective Contributions for purposes of the ADP test) allocated to
such Participant’s accounts under two (2) or more cash or deferred arrangements
described in Code Section 401(k), that are maintained by the same Employer,
shall be determined as if such Elective Contributions (and, if applicable, such
Qualified Nonelective Contributions and/or Qualified Matching Contributions)
were made under a single arrangement. If an HCE participates in two or more cash
or deferred arrangements of the Employer that have different Plan Years, then
all Elective Contributions made during the Plan Year being tested under all such
cash or deferred arrangements shall be aggregated, without regard to the plan
years of the other plans. However, for Plan Years beginning before the effective
date of this Amendment, if the plans have different Plan Years, then all such
cash or deferred arrangements ending with or within the same calendar year shall
be treated as a single cash or deferred arrangement. Notwithstanding the
foregoing, certain plans shall be treated as separate if mandatorily
disaggregated under the Regulations of Code Section 401(k).   5.4   Plans using
different testing methods for the ADP and ACP test. Except as otherwise provided
in this Section, the Plan may use the current year testing method or prior year
testing method for the ADP test for a Plan Year without regard to whether the
current year testing method or prior year testing method is used for the ACP
test for that Plan Year. However, if different testing methods are used, then
the Plan cannot use:

  (a)   The recharacterization method of Regulation Section 1.401(k)-2(b)(3) to
correct excess contributions for a Plan Year;     (b)   The rules of
Regulation Section 1.401(m)-2(a)(6)(ii) to take Elective Contributions into
account under the ACP test (rather than the ADP test); or     (c)   The rules of
Regulation Section 1.401(k)-2(a)(6)(v) to take Qualified Matching Contributions
into account under the ADP test (rather than the ACP test).

© 2006

4



--------------------------------------------------------------------------------



 



ARTICLE VI
ADJUSTMENT TO ADP TEST

6.1   Distribution of Income attributable to Excess Contributions. Distributions
of Excess Contributions must be adjusted for income (gain or loss), including an
adjustment for income for the period between the end of the Plan Year and the
date of the distribution (the “gap period”). The Administrator has the
discretion to determine and allocate income using any of the methods set forth
below:

  (a)   Reasonable method of allocating income. The Administrator may use any
reasonable method for computing the income allocable to Excess Contributions,
provided that the method does not violate Code Section 401(a)(4), is used
consistently for all Participants and for all corrective distributions under the
Plan for the Plan Year, and is used by the Plan for allocating income to
Participant’s accounts. A Plan will not fail to use a reasonable method for
computing the income allocable to Excess Contributions merely because the income
allocable to Excess Contributions is determined on a date that is no more than
seven (7) days before the distribution.     (b)   Alternative method of
allocating income. The Administrator may allocate income to Excess Contributions
for the Plan Year by multiplying the income for the Plan Year allocable to the
Elective Contributions and other amounts taken into account under the ADP test
(including contributions made for the Plan Year), by a fraction, the numerator
of which is the Excess Contributions for the Employee for the Plan Year, and the
denominator of which is the sum of the:

  (1)   Account balance attributable to Elective Contributions and other amounts
taken into account under the ADP test as of the beginning of the Plan Year, and
    (2)   Any additional amount of such contributions made for the Plan Year.

  (c)   Safe harbor method of allocating gap period income. The Administrator
may use the safe harbor method in this paragraph to determine income on Excess
Contributions for the gap period. Under this safe harbor method, income on
Excess Contributions for the gap period is equal to ten percent (10%) of the
income allocable to Excess Contributions for the Plan Year that would be
determined under paragraph (b) above, multiplied by the number of calendar
months that have elapsed since the end of the Plan Year. For purposes of
calculating the number of calendar months that have elapsed under the safe
harbor method, a corrective distribution that is made on or before the fifteenth
(15th) day of a month is treated as made on the last day of the preceding month
and a distribution made after the fifteenth day of a month is treated as made on
the last day of the month.     (d)   Alternative method for allocating Plan Year
and gap period income. The Administrator may determine the income for the
aggregate of the Plan Year and the gap period, by applying the alternative
method provided by paragraph (b) above to this aggregate period. This is
accomplished by (1) substituting the income for the Plan Year and the gap
period, for the income for the Plan Year, and (2) substituting the amounts taken
into account under the ADP test for the Plan Year and the gap period, for the
amounts taken into account under the ADP test for the Plan Year in determining
the fraction that is multiplied by that income.

© 2006

5



--------------------------------------------------------------------------------



 



6.2   Corrective contributions. If a failed ADP test is to be corrected by
making an Employer contribution, then the provisions of the Plan for the
corrective contributions shall be applied by limiting the contribution made on
behalf of any NHCE pursuant to such provisions to an amount that does not exceed
the targeted contribution limits of Section 5.1 of this Amendment, or in the
case of a corrective contribution that is a Qualified Matching Contribution, the
targeted contribution limit of Section 7.1 of this Amendment.

ARTICLE VII
ACTUAL CONTRIBUTION PERCENTAGE (ACP) TEST

7.1   Targeted matching contribution limit. A matching contribution with respect
to an Elective Contribution for a Plan Year is not taken into account under the
Actual Contribution Percentage (ACP) test for an NHCE to the extent it exceeds
the greatest of:

  (a)   five percent (5%) of the NHCE’s Code Section 414(s) compensation for the
Plan Year;     (b)   the NHCE’s Elective Contributions for the Plan Year; and  
  (c)   the product of two (2) times the Plan’s “representative matching rate”
and the NHCE’s Elective Contributions for the Plan Year.

For purposes of this Section, the Plan’s “representative matching rate” is the
lowest “matching rate” for any eligible NHCE among a group of NHCEs that
consists of half of all eligible NHCEs in the Plan for the Plan Year who make
Elective Contributions for the Plan Year (or, if greater, the lowest “matching
rate” for all eligible NHCEs in the Plan who are employed by the Employer on the
last day of the Plan Year and who make Elective Contributions for the Plan
Year).
For purposes of this Section, the “matching rate” for an Employee generally is
the matching contributions made for such Employee divided by the Employee’s
Elective Contributions for the Plan Year. If the matching rate is not the same
for all levels of Elective Contributions for an Employee, then the Employee’s
“matching rate” is determined assuming that an Employee’s Elective Contributions
are equal to six percent (6%) of Code Section 414(s) compensation.
If the Plan provides a match with respect to the sum of the Employee’s after-tax
Employee contributions and Elective Contributions, then for purposes of this
Section, that sum is substituted for the amount of the Employee’s Elective
Contributions in subsections (b) & (c) above and in determining the “matching
rate,” and Employees who make either after-tax Employee contributions or
Elective Contributions are taken into account in determining the Plan’s
“representative matching rate.” Similarly, if the Plan provides a match with
respect to the Employee’s after-tax Employee contributions, but not Elective
Contributions, then for purposes of this subsection, the Employee’s after-tax
Employee contributions are substituted for the amount of the Employee’s Elective
Contributions in subsections (b) & (c) above and in determining the “matching
rate,” and Employees who make after-tax Employee contributions are taken into
account in determining the Plan’s “representative matching rate.”

7.2   Targeted QNEC limit. Qualified Nonelective Contributions (as defined in
Regulation Section 1.401(k)-6) cannot be taken into account under the Actual
Contribution Percentage (ACP) test for a Plan Year for an NHCE to the extent
such contributions exceed the product of that NHCE’s Code Section 414(s)
compensation and the greater of five percent (5%) or two (2) times the Plan’s
“representative contribution rate.” Any Qualified Nonelective Contribution taken
into account

© 2006

6



--------------------------------------------------------------------------------



 



    under an Actual Deferral Percentage (ADP) test under
Regulation Section 1.401(k)-2(a)(6) (including the determination of the
“representative contribution rate” for purposes of
Regulation Section 1.401(k)-2(a)(6)(iv)(B)) is not permitted to be taken into
account for purposes of this Section (including the determination of the
“representative contribution rate” for purposes of subsection (a) below). For
purposes of this Section:

  (a)   The Plan’s “representative contribution rate” is the lowest “applicable
contribution rate” of any eligible NHCE among a group of eligible NHCEs that
consists of half of all eligible NHCEs for the Plan Year (or, if greater, the
lowest “applicable contribution rate” of any eligible NHCE who is in the group
of all eligible NHCEs for the Plan Year and who is employed by the Employer on
the last day of the Plan Year), and     (b)   The “applicable contribution rate”
for an eligible NHCE is the sum of the matching contributions (as defined in
Regulation Section 1.401(m)-1(a)(2)) taken into account in determining the ACR
for the eligible NHCE for the Plan Year and the Qualified Nonelective
Contributions made for that NHCE for the Plan Year, divided by that NHCE’s Code
Section 414(s) compensation for the Plan Year.

Notwithstanding the above, Qualified Nonelective Contributions that are made in
connection with an Employer’s obligation to pay prevailing wages under the
Davis-Bacon Act (46 Stat. 1494), Public Law 71-798, Service Contract Act of 1965
(79 Stat. 1965), Public Law 89-286, or similar legislation can be taken into
account for a Plan Year for an NHCE to the extent such contributions do not
exceed 10 percent (10%) of that NHCE’s Code Section 414(s) compensation.

7.3   ACR of HCE if multiple plans. The Actual Contribution Ratio (ACR) for any
Participant who is a Highly Compensated Employee (HCE) and who is eligible to
have matching contributions or after-tax Employee contributions allocated to his
or her account under two (2) or more plans described in Code Section 401(a), or
arrangements described in Code Section 401(k) that are maintained by the same
Employer, shall be determined as if the total of such contributions was made
under each plan and arrangement. If an HCE participates in two (2) or more such
plans or arrangements that have different plan years, then all matching
contributions and after-tax Employee contributions made during the Plan Year
being tested under all such plans and arrangements shall be aggregated, without
regard to the plan years of the other plans. For plan years beginning before the
effective date of this Amendment, all such plans and arrangements ending with or
within the same calendar year shall be treated as a single plan or arrangement.
Notwithstanding the foregoing, certain plans shall be treated as separate if
mandatorily disaggregated under the Regulations of Code Section 401(m).   7.4  
Plans using different testing methods for the ACP and ADP test. Except as
otherwise provided in this Section, the Plan may use the current year testing
method or prior year testing method for the ACP test for a Plan Year without
regard to whether the current year testing method or prior year testing method
is used for the ADP test for that Plan Year. However, if different testing
methods are used, then the Plan cannot use:

  (a)   The recharacterization method of Regulation Section 1.401(k)-2(b)(3) to
correct excess contributions for a Plan Year;     (b)   The rules of
Regulation Section 1.401(m)-2(a)(6)(ii) to take Elective Contributions into
account under the ACP test (rather than the ADP test); or     (c)   The rules of
Regulation Section 1.401(k)-2(a)(6) to take Qualified Matching Contributions
into account under the ADP test (rather than the ACP test).

© 2006

7



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADJUSTMENT TO ACP TEST

8.1   Distribution of Income attributable to Excess Aggregate Contributions.
Distributions of Excess Aggregate Contributions must be adjusted for income
(gain or loss), including an adjustment for income for the period between the
end of the Plan Year and the date of the distribution (the “gap period”). For
the purpose of this Section, “income” shall be determined and allocated in
accordance with the provisions of Section 6.1 of this Amendment, except that
such Section shall be applied by substituting “Excess Contributions” with
“Excess Aggregate Contributions” and by substituting amounts taken into account
under the ACP test for amounts taken into account under the ADP test.   8.2  
Corrective contributions. If a failed ACP test is to be corrected by making an
Employer contribution, then the provisions of the Plan for the corrective
contributions shall be applied by limiting the contribution made on behalf of
any NHCE pursuant to such provisions to an amount that does not exceed the
targeted contribution limits of Sections 7.1 and 7.2 of this Amendment.

ARTICLE IX
SAFE HARBOR PLAN PROVISIONS

9.1   Applicability. The provisions of this Article IX apply if the Plan uses
the alternative method of satisfying the Actual Deferral Percentage (ADP) test
set forth in Code Section 401(k)(12) (ADP Test Safe Harbor) and/or the Actual
Contribution Percentage (ACP) test set forth in Code Section 401(m)(11) (ACP
Test Safe Harbor).   9.2   Elimination of conditions on matching contributions.
Unless otherwise provided in Section 2.2 of this Amendment, the provisions of
subsection (a) below shall apply. However, if the Employer so elects in
Section 2.2 of this Amendment, then the provisions of subsection (b) or
(c) below shall apply.

  (a)   Default provision. If, prior to the date this Amendment has been
executed, an ADP Test Safe Harbor notice has been given for a Plan Year for
which this Amendment is effective (see Amendment Section 1.1) and such notice
provides that there are no allocation conditions imposed on any matching
contributions under the Plan, then (1) the Plan will be an ACP Test Safe Harbor
plan, provided the ACP Test Safe Harbor requirements are met and (2) the Plan
will not impose any allocation conditions on matching contributions. However,
if, prior to the date this Amendment has been executed, an ADP Test Safe Harbor
notice has been given for a Plan Year for which this Amendment is effective and
such notice provides that there are allocation conditions imposed on any
matching contributions under the Plan, then the provisions of this Amendment do
not modify any such allocation conditions or provisions for that Plan Year and
the Plan must satisfy the ACP Test for such Plan Year using the current year
testing method. With respect to any Plan Year beginning after the date this
Amendment has been executed, if the Plan uses the ADP Test Safe Harbor and
provides for matching contributions, then (1) the Plan will be an ACP Test Safe
Harbor plan, provided the ACP Test Safe Harbor requirements are met and (2) the
Plan will not impose any allocation conditions on matching contributions.

© 2006

8



--------------------------------------------------------------------------------



 



  (b)   Retention of allocation conditions. If the Employer so elects in Section
2.2 of this Amendment, then the Plan will retain any allocation conditions
contained in the Plan with regard to matching contributions for any Plan Year
for which this Amendment is effective. In that case, the Plan must satisfy the
ACP Test for each such Plan Year.     (c)   Elimination of allocation
conditions. If the Employer so elects in Section 2.2 of this Amendment, then
(1) the Plan will be an ACP Test Safe Harbor plan, provided the ACP Test Safe
Harbor requirements are met, and (2) the Plan will not impose any allocation
conditions on matching contributions.

9.3   Matching Catch-up contributions. If the Plan provides for ADP Test Safe
Harbor matching contributions or ACP Test Safe Harbor matching contributions,
then catch-up contributions (as defined in Code Section 414(v)) will be taken
into account in applying such matching contributions under the Plan.   9.4  
Plan Year requirement. Except as provided in Regulation Sections 1.401(k)-3(e)
and 1.401(k)-3(f), and below, the Plan will fail to satisfy the requirements of
Code Section 401(k)(12) and this Section for a Plan Year unless such provisions
remain in effect for an entire twelve (12) month Plan Year.   9.5   Change of
Plan Year. If a Plan has a short Plan Year as a result of changing its Plan
Year, then the Plan will not fail to satisfy the requirements of Section 9.4 of
this Amendment merely because the Plan Year has less than twelve (12) months,
provided that:

  (a)   The Plan satisfied the ADP Test Safe Harbor and/or ACP Test Safe Harbor
requirements for the immediately preceding Plan Year; and     (b)   The Plan
satisfies the ADP Test Safe Harbor and/or ACP Test Safe Harbor requirements
(determined without regard to Regulation Section 1.401(k)-3(g)) for the
immediately following Plan Year (or for the immediately following twelve
(12) months if the immediately following Plan Year is less than twelve
(12) months).

9.6   Timing of matching contributions. If the ADP Test Safe Harbor contribution
being made to the Plan is a matching contribution (or any ACP Test Safe Harbor
matching contribution) that is made separately with respect to each payroll
period (or with respect to all payroll periods ending with or within each month
or quarter of a Plan Year) taken into account under the Plan for the Plan Year,
then safe harbor matching contributions with respect to any elective deferrals
and/or after-tax employee contributions made during a Plan Year quarter must be
contributed to the Plan by the last day of the immediately following Plan Year
quarter.   9.7   Exiting safe harbor matching. The Employer may amend the Plan
during a Plan Year to reduce or eliminate prospectively any or all matching
contributions under the Plan (including any ADP Test Safe Harbor matching
contributions) provided: (a) the Plan Administrator provides a supplemental
notice to the Participants which explains the consequences of the amendment,
specifies the amendment’s effective date, and informs Participants that they
will have a reasonable opportunity to modify their cash or deferred elections
and, if applicable, after-tax Employee contribution elections; (b) Participants
have a reasonable opportunity (including a reasonable period after receipt of
the supplemental notice) prior to the effective date of the amendment to modify
their cash or deferred elections and, if applicable, after-tax Employee
contribution elections; and (c) the amendment is not effective earlier than the
later of: (i) thirty (30) days after the Plan Administrator gives supplemental
notice; or (ii) the date the Employer adopts the amendment. An Employer which
amends its Plan to eliminate or reduce any matching contribution under this
Section, effective during the Plan Year, must continue to apply all of the

© 2006

9



--------------------------------------------------------------------------------



 



    ADP Test Safe Harbor and/or ACP Test Safe Harbor requirements of the Plan
until the amendment becomes effective and also must apply for the entire Plan
Year, using current year testing, the ADP test and the ACP test.

9.8   Plan termination. An Employer may terminate the Plan during a Plan Year in
accordance with Plan termination provisions of the Plan and this Section.

  (a)   Acquisition/disposition or substantial business hardship. If the
Employer terminates the Plan resulting in a short Plan Year, and the termination
is on account of an acquisition or disposition transaction described in Code
Section 410(b)(6)(C), or if the termination is on account of the Employer’s
substantial business hardship within the meaning of Code Section 412(d), then
the Plan remains an ADP Test Safe Harbor and/or ACP Test Safe Harbor Plan
provided that the Employer satisfies the ADP Test Safe Harbor and/or ACP Test
Safe Harbor provisions through the effective date of the Plan termination.    
(b)   Other termination. If the Employer terminates the Plan for any reason
other than as described in Section 9.7(a) above, and the termination results in
a short Plan Year, the Employer must conduct the termination under the
provisions of Section 9.7 above, except that the Employer need not provide
Participants with the right to change their cash or deferred elections.

© 2006

10



--------------------------------------------------------------------------------



 



Except with respect to any election made by the Employer in Article II, the
prototype sponsor, on behalf of all adopting employers, herby adopts this
Amendment on:
December 4, 2006.
Sponsor Name: Wachovia Bank, N.A.          
By: /s/ Thomas M. Stack          
NOTE: The Employer only needs to execute this Amendment if an election has been
made in Article II of this Amendment.
This Amendment has been executed this                      day of
                                        ,                     .
Name of Plan:                                                                
Name of Employer:                                                       
By:
                                                                                
                    EMPLOYER
© 2006

11